Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-15-00128-CR

                                        IN RE Eduardo TREVINO

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: April 8, 2015

PETITION FOR WRIT OF MANDAMUS DENIED AS MOOT

           On March 9, 2015, relator Eduardo Trevino filed a petition for writ of mandamus

complaining of the trial court’s failure to rule on a pending motion. However, on March 20, 2015,

the trial court signed an order granting the motion in part and denying it in part. Accordingly, the

petition for writ of mandamus is denied as moot. See TEX. R. APP. P. 52.8(a).

           Additionally, relator requested leave to file the petition for writ of mandamus. No leave is

required to file a petition for writ of mandamus in this court. TEX. R. APP. P. 52. Therefore, relator’s

request for leave to file is also denied as moot.

                                                        PER CURIAM

DO NOT PUBLISH


1
  This proceeding arises out of Cause Nos. 1999CR4085, 1999CR6204, and 1999CR6205, each styled The State of
Texas v. Eduardo Trevino, pending in the 144th Judicial District Court, Bexar County, Texas, the Honorable Lorina
I. Rummel presiding.